DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/12/2019, 07/19/2019, 07/02/2020, and 11/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-5, 7-14, 16-18, and 28-29 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Guo et al. (U.S. Patent Application Publication No. 2016/0138928, hereinafter “Guo”).

Claims 1, 10, and 28:
Guo discloses a system for determining combinative service requesters, comprising:
one or more storage media comprising a set of instructions (§ 0014, Lines 3-4; Computer readable storage medium having computer readable program instructions); and 
one or more processors configured to communicate with the one or more storage media (§ 0014, Lines 4-6; Computer readable program instructions thereon for causing a processor to carry out aspects of the disclosed invention), wherein when executing the set of instructions, the one or more processors are directed to cause the system to:
(1)    receive a first service request from a first service requester, the first service request including a departure time, a departure location, and a destination (§ 0025, Lines 3-4 and 8-15; Receive a request to carpool from a user indicating a desire to participate in a carpool arrangement.  The user may indicate an interest in carpooling by selecting a travel destination and provide ancillary information such as destination, starting point, route, carpool partner preferences, constraints, time flexibility, etc.);
(2)    obtain a plurality of first candidate service requesters, each of which is associated with a pending request (§ 0026, Lines 2-3; Analyze all carpooling requests published on the server);

(4)    determine a plurality of third service requesters (filtered candidate participants) different from the plurality of first candidate service requesters in response to a determination that there is no the at least one second service requester (§ 0042, Lines 3-9; The optimal segment matching process first filters candidate participant matches based on passenger acceptability criteria preferences (e.g., age, gender, etc.) specified by the user.  For example, participants that may not match the age preference set by the user may be filtered out prior to calculating a carpool route);
(5) determine at least one target service requester from the plurality of third service requesters (§ 0045, Lines 1-5; Once the optimal segment matching process determines at least one potential carpool match, the optimal segment matching process assigns a viability value to each match); and
(6) transmit a carpooling message to the at least one target service requester to initiate a third service request that is combinative with the first service request (§ 0060, Lines 2-3; The equitable ride sharing process directs participants to a meeting place thus initiating a service request that is combinative with another service request).

The method of claim 10 is implemented by the system of claim 1 and is therefore rejected with the same rationale.



Claims 2, 11, and 29:
Guo further discloses wherein to determine the plurality of third service requesters, the one or more processors are directed to cause the system to:
obtain a plurality of second candidate service requesters different from the plurality of first candidate service requesters (§ 0042, Lines 3-9; The optimal segment matching process first filters candidate participant matches based on passenger acceptability criteria preferences (e.g., age, gender, etc.) specified by the user.  For example, participants that may not match the age preference set by the user may be filtered out prior to calculating a carpool route); and
select, among the plurality of second candidate service requesters, the plurality of third service requesters (§ 0045, Lines 9-12; The optimal segment matching process creates a list of the potential carpool matches and orders the list based on the viability value assigned to each potential carpool match);
wherein each of the plurality of third service requesters, has initiated a first predetermined number of historical requests for a historical departure location being within a region including the departure location, and/or for a historical departure time being within a predetermined time interval including the departure time, wherein the first predetermined number is greater than a first number threshold; and/or
and/or have historical receipt of a second predetermined number of the carpooling messages in a first predetermined time period, wherein the second predetermined number is less than a second number threshold.

Claims 3 and 12:
Guo further discloses wherein to determine the region including the departure location, the one or more processors are directed to cause the system to perform at least one of the following operations:
performing a Geohash algorithm to determine the region including the departure location (§ 0033, Lines 5-6; The request may include the first user’s current geolocation and destination);
determining a circle region that is centered at the departure location and with a radius of a predetermined value; or
determining a rectangle region including the departure location.

Claims 4 and 13:
Guo further discloses wherein to determine the at least one target service requester, the one or more processors are further directed to cause the system to:
(1) determine a probability of a carpooling between the plurality of third service requesters with the first service requester (§ 0026, Lines 18-21; Carpool matches found 
(2) rank the probability of the carpooling and (3) design a number of the plurality of third service requesters, successively starting with the highest probability based on the ranking or having the probability being greater than a probability threshold, as the at least one target service requester (§ 0027, Lines 1-5; After the process finds at least one carpool match, the user may be presented with an ordered list of matches ranked by viability value).

Claims 5 and 14:
Guo further discloses wherein when executing the set of instructions, the one or more processors are further directed to cause the system to:
after the carpooling message is transmitted to the at least one target service requester, determine whether the third service request is initiated (§ 0051, Lines 1-4; If the user indicates that the user may no longer be participating in the carpool route in response to a call from third party personnel); and
if the third service request is not initiated, remove the at least one target service requester from the plurality of third service requesters and repeat operation (3) in claims 4/13 (§ 0051, Lines 4-6; Third party personnel may send a request to the optimal segment matching process to reanalyze potential carpool matches for a substitute participant).

Claims 7 and 16:

transmit, to the first service requester, a notice asking whether the first service requester is willing to wait for a second predetermined time period to allow the one or more processors find a request that is combinative with the first service request (§ 0044, Lines 11-16; Temporal adjustments may be made if the participants can agree with time adjustments based on the participant’s specified time flexibility range for waiting to pick up a participant or for a participant to wait to be picked up);
determine that the first service requester is willing to wait for the second predetermined time period based on a response to the notice from the first service requester, then execute operations (4) - (6) in claims 1/10 (§ 0045, Lines 1-5 and 9-10; Once the optimal segment matching process determines at least one potential carpool match, the optimal segment matching process assigns a viability value to each match and a create a list of the potential carpool matches), or
otherwise, assign a service provider to the first service requester and place the first service requester into the first candidate service requesters.

Claims 8 and 17:
Guo further discloses wherein when executing the set of instructions, the one or more processors are further directed to cause the system to:
send personal information of the first service requester to the at least one
target service requester (§ 0033, Lines 10-12; The carpool server may then put the first user and the second in direct contact by cellular phone).

Claims 9 and 18:
Guo further discloses wherein when executing the set of instructions, the one or more processors are further directed to cause the system to:
transmit one or more coupons (“monetary compensation”) to the first service requester or the at least one target service requester (§ 0055, Lines 15-20; The user may indicate that each mile beyond a shortest route may cost the user one dollar per mile.  If the participant is asked to take a non-ideal route, the participant may receive monetary compensation per the costs the user indicated).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Patent Application Publication No. 2016/0138928, hereinafter “Guo”) in view of Official Notice.

Claims 6 and 15:
Guo discloses the system as recited in claims 1, 4, and 5 and the method as recited in claims 10, 13, and 14. 

Guo does not appear to disclose wherein to repeat operation (3) in claims 4/13 results in a new number of the plurality of third service requesters as the at least one target service 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Guo’s reanalyzing process to find more matches than in the previous iteration of the search in order to ensure a larger pool from which to find a substitute participant. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2007/0276595 (Lewinson et al.) – Method of Selective Ride-Sharing Among Multiple Users Along An Optimized Travel Route – If no matches are found for a carpooling user, then the carpooling user may edit their profile to expand on their filtering criteria to allow for more potential matches. 
U.S. Patent Application Publication No. 2010/0280884 (Levine et al.) – Automated Carpool Matching – Collect data from a first user and a second user, determining first and second travel patterns associated with the first and second users, determining a match between the first and second travel patterns, and then generating a carpool proposal directed to the first and second users. 
U.S. Patent Application Publication No. 2012/0290652 (Boskovic) – Arrangement and Method for Transport Sharing – A knowledgebase entity groups a plurality of users into a number of trust networks.  A scheduling entity determines a potential transport sharing scenario based on the plurality of users being in the same trust network and transmits ride offers accordingly. 
U.S. Patent No. 10248913 (Gururajan et al.) – Systems, Devices, and Methods for Searching and Booking Ride-Shared Trips – Real-time optimizer module determines a set of ride-sharing itineraries that have a better objective value (e.g., aggregate schedule delay) than the previous set of ride-sharing itineraries.  The “current best” or “validated” set of ride-sharing itineraries may be updated with the newly created set of ride-sharing itineraries. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NAM T TRAN/Primary Examiner, Art Unit 2452